Citation Nr: 0109005	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for left ear hearing loss.

In December 1999, the RO denied service connection for 
tinnitus.

In February 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In June 2000, the Hearing Officer granted service connection 
for tinnitus and for right ear hearing loss, and assigned 
10 percent and noncompensable evaluations respectively, 
effective January 8, 1999.  The veteran has not filed a 
notice of disagreement as to the percentage rating assigned 
or the effective date, following the grant of service 
connection for tinnitus or right ear hearing loss, and thus 
these matters are not on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

Following the RO hearing, it was also determined that the 
veteran had presented new and material evidence to reopen the 
claim for service connection for left hearing loss.  However, 
the Board is required to consider the issue of finality prior 
to any consideration on the merits.  38 U.S.C.A. §§ 7105(c), 
5108 (West 1991); see Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Accordingly, the Board will herein address 
the issue of entitlement to service connection for left ear 
hearing loss on a finality basis.  

In February 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  Correspondence in 
the claims file dated in January 2001 indicates that the 
veteran accepted that hearing in lieu of an "in-person" 
hearing before a Board member.  See 38 C.F.R. § 20.700(e) 
(2000). 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1994, 
the RO denied service connection for a left ear hearing loss 
disability, on the basis that evidence was not submitted to 
show that the preservice disability worsened during service.

2.  The evidence received since August 1994 does bear 
directly and substantially upon the specific matter under 
consideration as to the left ear hearing loss and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The November 1976 enlistment examination shows left ear 
hearing loss disability for VA purposes.

4.  Left ear hearing loss disability did not increase in 
severity during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 rating decision 
wherein the RO denied entitlement to service connection for 
left ear hearing loss disability is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).

2.  Left ear hearing loss disability was not aggravated 
during service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The November 1976 enlistment examination shows that an 
audiometric examination at that time demonstrated pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
45

A July 1977 audiometric examination, shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
5
40

The November 1980 separation examination shows that an 
audiometric examination demonstrated pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
0
45

A rating decision dated in August 1994 denied service 
connection for hearing loss.  In that rating decision, it was 
noted that the veteran's examination in November 1976, before 
he entered service, demonstrated hearing loss.  Further, it 
was noted that the hearing loss on discharge, while still 
present, appeared somewhat better than on service entrance.  
In sum, there was no evidence that hearing loss had worsened 
during service.  

In a July 1999 letter, a private physician stated the veteran 
had undergone an audiological evaluation in his office.  The 
results of the evaluation shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
20
40

Speech audiometry revealed speech recognition ability of 
96 percent in the left ear.  The private physician's 
impression was that the veteran had moderate high-frequency 
neurosensory hearing loss in the left ear.  He noted that the 
pattern of the veteran's hearing loss was typically seen in 
patients with unprotected exposure to high-intensity noise.

In an August 1999 letter, a private physician stated he had 
evaluated the veteran's hearing, which had demonstrated a 
moderate high-frequency neurosensory hearing loss in the left 
ear.  The private physician concluded that the veteran's 
hearing loss could be attributed to his prior military 
service.

In May 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated he was exposed 
to a lot of noise while in service and had problems with his 
hearing at that time.  He stated when he would be out in the 
fields exposed to tank noise, he could remember having 
difficulty hearing for up to an hour after the noise 
exposure.  The veteran admitted he was not attentive in 
wearing ear protection during service.  He stated he first 
went to see a doctor for hearing problems in 1986 or 1987, 
but noted he had had problems with his hearing prior to that 
time.  The veteran stated he had been denied employment with 
the police department because of his hearing loss.  He 
testified that following service, he worked in the oil fields 
for three to four years and subsequently had been a parole 
agent with the state of California since that time.

A May 2000 fee-basis examination report shows the veteran was 
seen for a comprehensive hearing evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
25
75

Speech audiometry revealed speech recognition ability of 
96 percent in the left ear.  The examiner stated the results 
showed high-frequency sensorineural hearing loss in the left 
ear, but was present only for those frequencies above 2000 
Hertz.

In February 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated he 
first remembered having hearing loss while in service 
following an operation.  He noted that the hearing loss he 
experienced in service was not consistent.  The veteran 
stated that following service, he worked in oil fields 
driving a truck for about seven years, which he stated did 
not involve noise exposure.  He stated his hearing loss 
caught his attention in 1987, when he was denied a job with 
the police department because of his hearing loss.  The 
veteran stated he had been working for the California 
Department of Corrections since 1989 and would wear hearing 
protection when doing any work that involved loud noise.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Further, the record discloses that the RO, following the 
receipt of the veteran's claim for service connection for 
hearing loss, mailed a letter to the veteran informing him of 
the evidence needed to establish service connection for a 
disability and asking him to submit treatment records related 
to his hearing loss.  This letter was sent to the veteran's 
latest address of record, and a correspondence copy of this 
letter was mailed to the veteran's accredited representative, 
the California Department of Veterans Affairs.  This letter 
was not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran received such 
information.

Additionally, the Board finds that the June 1999 rating 
decision, the August 1999 statement of the case, and the 
December 1999 and June 2000 supplemental statement of the 
case have provided the veteran with all of the various 
relevant regulations and reasons and bases for the denial of 
service connection for left ear hearing loss.

Also, the veteran had identified treatment he received from a 
private physician.  The RO attempted to obtain those records, 
and was informed by the private physician's office that there 
were no records pertaining to the veteran.  In May 1999, the 
RO wrote the veteran a letter, informing him that the private 
physician had not submitted the private records and asked 
that he submit those records.  In a June 1999 letter, the 
veteran later informed VA that his records had been purged.  
The veteran has submitted two additional private medical 
records.  Moreover, in accordance with its duty to assist, 
the RO has had the veteran undergo a VA audiological 
evaluation.  At the February 2001 Board hearing, the veteran 
stated that he had submitted all the medical records he had 
and that there were no additional medical records related to 
treatment for his hearing loss that VA had not already 
obtained.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

The Board notes in the June 1999 rating decision, the RO 
denied reopening the claim for service connection for hearing 
loss (the claim had been previously denied in an August 1994 
rating decision, which the veteran did not appeal).  In the 
June 2000 decision, the Hearing Officer reopened the claim, 
determining the veteran had submitted new and material 
evidence.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, in determining 
whether to reopen previously and finally denied claims, the 
Board must decide whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board agrees with the RO's determination that new and 
material evidence was submitted to reopen the claim for 
service connection for left ear hearing loss.  Since the last 
RO denial of service connection for a left ear hearing loss 
disability, the veteran submitted a statement dated in 1999 
from a private doctor who linked hearing loss to the 
veteran's service.  This evidence does bear directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  At this stage of the 
adjudication process, this evidence is sufficient for the 
limited purpose to reopen the claim.  Id.  

In determining that the appellant's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is reopened, the presumption that it is credible 
and entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2000), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2000).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

IV.  Analysis

The veteran asserts that service connection for left ear 
hearing loss is warranted because he was exposed to loud 
noises in service and now has left ear hearing loss 
disability as a result.

After having carefully reviewed the evidence of record, 
including the testimony provided by the veteran at both 
hearings, the Board finds that the preponderance of the 
evidence is against the grant of service connection for left 
ear hearing loss disability.  Initially, the Board notes that 
at the time of the veteran's entrance into service, he met 
the requirements for a left ear hearing loss disability.  See 
38 C.F.R. § 3.385.  Specifically, the pure tone threshold was 
45 decibels at the 4000 Hertz level.  See id. (impaired 
hearing will be considered a disability when any of the 
frequencies, including 4000 Hertz, is 40 decibels or 
greater).  Accordingly, as this was reported in an entrance 
examination, the evidence shows the presence of a preservice 
left hearing loss.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Bagby, 1 Vet. App. at 227.  Therefore, the issue 
before the Board is not service incurrence, but rather 
service aggravation.  

As stated above, once a condition is properly found to have 
been preexisting, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, here, that presumption would 
not be applicable, as the results of the audiometric 
evaluation at the veteran's separation from service are 
essentially the same as those at entrance.  See id.; see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (presumption of 
aggravation is applicable only if the preservice disability 
underwent an increase in severity during service).  This is 
especially substantiated by the lack of any increase in the 
4000 Hertz frequency, which is the frequency under which the 
determination of a preexisting hearing loss "disability" 
was based, where the number remained the same-45 decibels.  
Therefore, due to the lack of increase in the disability 
during service, VA is not required to rebut the presumption 
of aggravation by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).

The Board notes that in a claim for service connection based 
on aggravation during service, post service medical evidence, 
occurring years following discharge from service is generally 
not relevant.  What is the most relevant evidence is that 
which occurred during service.  Since the veteran's left ear 
hearing loss disability preexisted service, the only way 
service connection could be granted for such is if his left 
ear hearing loss disability was aggravated beyond the natural 
progress of the disease process during service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. 3.306(a).  As stated above, the 
veteran's hearing loss in his left ear did not worsen during 
service.  Therefore, although the post service medical 
records continue to show a left ear hearing loss disability, 
and the most recent May 2000 fee-basis audiological 
evaluation shows a worsening of the left ear hearing loss 
disability about 20 years since being discharged from 
service, such evidence does not assist with the veteran's 
claim for service connection based upon aggravation of a 
preexisting disability.

Additionally, the Board notes that in the August 1999 letter, 
the private physician attributed the veteran's hearing loss 
to his military service.  The Board finds that such medical 
opinion has no probative value.  Specifically, it is clear 
that the physician's opinion was based upon the veteran's 
history, which is inaccurate.  The Board is aware that it is 
evident that the veteran's history is accurate according to 
him (that his hearing loss began in service) and that he has 
not intentionally misstated his medical history related to 
his left ear hearing loss.  However, the service medical 
records clearly establish that the veteran had a left ear 
hearing loss disability for VA purposes, see 38 C.F.R. 
§ 3.385, prior to entrance into service.  Thus, the private 
physician's assessment based on an inaccurate history is of 
no probative value and does not assist the veteran's claim 
for service connection based on aggravation for left ear 
hearing loss disability.  See Boggs v. West, 11 Vet. App. 
334, 345 (1998); see also Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (finding that presumption of credibility did 
not arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative 
value" since it relied upon veteran's account of his medical 
history and service background).

The Board is aware that the veteran has been granted service 
connection for right ear hearing loss disability, and that he 
has expressed confusion as to how service connection could be 
granted for one ear and denied for the other.  It must be 
noted that at entrance, the veteran did not have a right ear 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  The veteran's claim for service connection for 
right ear hearing loss disability was based upon service 
incurrence.  Therefore, the evidence necessary for a grant of 
service connection based upon service incurrence is different 
from the evidence necessary for a grant of service connection 
for service aggravation.  The August 1999 letter from the 
private physician would assist the veteran in a claim for 
service connection for hearing loss based upon service 
incurrence, as opposed to a claim for service connection 
based upon service aggravation.  The Board hopes that the 
above explanation has reduced the veteran's confusion.

Although the veteran has asserted service connection for left 
ear hearing loss disability is warranted, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for left ear hearing loss disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

